Case 1:16-cv-06848-BMC Document 520-3 Filed 02/06/20 Page 1 of 3 PagelD #: 13683

EXHIBIT B

Proposed Order

6001577.1
Case 1:16-cv-06848-BMC Document 520-3 Filed 02/06/20 Page 2 of 3 PagelD #: 13684

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

nonnnee--X
SECURITIES AND EXCHANGE COMMISSION, :

Plaintiff,
-V- : No. 16-cv-6848 (BMC)

PLATINUM MANAGEMENT (NY) LLC;
PLATINUM CREDIT MANAGEMENT, L.P.;
MARK NORDLICHT;

DAVID LEVY;

DANIEL SMALL;

URI LANDESMAN;

JOSEPH MANN;

JOSEPH SANFILIPPO; and

JEFFREY SHULSE,

Defendants.

 

x
[PROPOSED]
ORDER APPROVING RECEIVER’S MOTION FOR ORDER
APPROVING HER SETTLEMENT WITH SCHAFER AND WEINER, PLLC

THIS MATTER coming before the Court on the Motion (along with all supporting
papers, the “Motion”) of Melanie L. Cyganowski, the duly appointed receiver (the “Receiver”)
of Platinum Credit Management, L.P., Platinum Partners Credit Opportunities Master Fund LP,
Platinum Partners Credit Opportunities Fund (TE) LLC, Platinum Partners Credit Opportunities
Fund LLC, Platinum Partners Credit Opportunities Fund (BL) LLC, Platinum Liquid
Opportunity Management (NY) LLC, Platinum Partners Liquid Opportunity Fund (USA) L.P.,
Platinum Partners Liquid Opportunity Master Fund L.P., Platinum Partners Credit Opportunities
Fund International Ltd and Platinum Partners Credit Opportunities Fund International (A) Ltd

(collectively, the “Receivership Entities’ and the receivership estates of which, the

“Receivership Estate”), for entry of an order approving the Settlement Agreement between the

6001577.1 2
Case 1:16-cv-06848-BMC Document 520-3 Filed 02/06/20 Page 3 of 3 PagelD #: 13685

Receiver and Schafer and Weiner, PLLC (“S&W”), executed J anuary 16, 2020 (the
“Settlement’), a fully-executed copy of which is attached as Exhibit A to the Receiver’s
Declaration in Support of the Motion [Dkt. Nos. __] and the Court -having considered the
Motion and exhibits and other documents filed in support of the Motion; and the Court having
found that the Motion complies with applicable standards for granting the relief requested therein
and that the settlement is in the best interests of the Receivership; and after due deliberation and
for good and sufficient cause shown; it is hereby

ORDERED that the Motion is granted; and it is further

ORDERED that the Settlement, and each of the terms therein, is approved; and it is
further

ORDERED that, in accordance with the terms of the Settlement, each of the Receiver
and the Receivership Entities is hereby permanently enjoined from filing or pursuing any claim
against S&W, its partners, shareholders, members, employees, agents and representatives which
in any way arises from or relates to S&W’s representation of the Receivership Estate or any of
the Receivership Entities, except for any claim for payments or performance due from S&W
under the terms of the Settlement or the exhibit thereto; and it is further

ORDERED that, in accordance with the terms of the Settlement, the United States
Securities and Exchange Commission is hereby permanently enjoined from filing or pursuing
any monetary claim against S&W, its partners, shareholders, members, employees, agents and
representatives for damage to the Receivership Estate which in any way arises from or relates to
S&W’s representation of the Receivership Estate or any of the Receivership Entities, except for
any claim for payments or performance due from S&W under the terms of the Settlement or the

exhibit thereto.

6001577.1 3
